Citation Nr: 1002190	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Evaluation of residuals of fracture of the left mandible, 
currently rated as noncompensable.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a knee disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Cleveland RO currently has 
jurisdiction of the claims file.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2008.  A transcript of the hearing 
has been associated with the claim file.

In September 2008, the Board remanded the claim for further 
development. 

In a September 2009 letter, the Veteran raised new claims of 
service connection for hearing loss, posttraumatic stress 
disorder (PTSD) and possible diabetes mellitus.  These 
matters, which are not inextricably intertwined with the 
issues on appeal, are referred to the RO for appropriate 
action.   

The issue of entitlement to service connection for a neck 
disability, a back disability and a knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Residuals of a fracture of the left mandible include normal 
inter-incisal range of motion; no bone loss of the mandible, 
maxilla, or hard palate; no functional 

impairment due to loss of motion and masticatory function; no 
loss of function due to pain; nonunion and severe malunion 
are not shown.


CONCLUSION OF LAW

The criteria for a initial compensable evaluation residuals 
of a fracture of the left mandible have not been met.  38 
U.S.C.A. §§1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.149, 
Diagnostic Codes 9903, 9904, 9905 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.


Nonetheless, the Board notes that the RO issued an additional 
VCAA notice letters in March 2006 and October 2008 which 
advised the Veteran of the standards for assigning disability 
ratings and effective dates.  The Veteran was advised that 
evidence considered in assigning his disability ratings 
included the nature and symptoms of the conditions; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms upon employment.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claims included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how they affected him.

Furthermore, this RO letter advised the Veteran how VA 
determines an effective date of award, based upon factors 
such as when VA received his claim and when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule.  Examples of evidence that could 
support his claim included information about continuous 
treatment or when treatment began; service medical records in 
his possession that he might not have sent; and reports of 
treatment for his condition while attending training in the 
Guard or Reserve.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  Overall, the Board finds 
that the VCAA notice requirements have been met.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his available private and VA medical records.  The 
Veteran was afforded VA examination in June 2006 to evaluate 
the nature and severity of his service-connected disability.  
The examination was adequate as it considered the evidence of 
record, reported history, was based on an examination of the 
Veteran and noted physical findings and reasons for the 
opinions provided.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims being decided on appeal that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  The Board has considered 
whether staged ratings are warranted.  However, the 
disability did not significantly change and a uniform 
evaluation is warranted.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate" and "severe" as used in the 
various DC's are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

In a December 2004 rating decision, the RO granted 
entitlement to service connection for residuals of a fracture 
of the left mandible and assigned a noncompensable 
evaluation.  The Veteran expressed his disagreement with the 
assigned evaluation.

The Board observes that a VA examination was conducted in 
June 2006.  The examiner noted that he had reviewed the 
medical records.  The examiner indicated that the Veteran 
reported he broke his jaw in 1966 and his teeth did not come 
together right afterwards.  He reported that since then, he 
has pain in the morning upon awakening and when starting to 
eat breakfast; the pain lessens as the day goes by.  He 
denied these symptoms existed prior to the fracture.  With 
respect to the physical examination, the examiner indicated 
that there was no functional impairment present due to loss 
of motion, and only perhaps minor impairment due to 
masticatory function loss by history.  She noted there were 
missing teeth but this was not due to the fracture.  She 
indicated the Veteran exhibited normal inter-incisal range of 
motion, and normal lateral excursions.  There was a slight 
deviation to the left, then right upon opening, and the 
opposite upon closing.  There was occasional mild popping on 
the left temporomandibular joint (TMJ) noted upon opening, 
and less frequent mild popping noted on the right.  There was 
no bone loss present due to the fracture.  He was diagnosed 
with most likely myofascial pain dysfunction due to a 
clenching/grinding habit during sleep.  The examiner noted 
this was supported by his history of increased pain upon 
awakening and eating breakfast, and decreasing pain as the 
day progressed.  Based on the history of not having these 
symptoms prior to his fractured mandible and noting that  his 
teeth did not seem to meet the same afterwards, it could be 
at least as likely as not that these symptoms were set off by 
the fracture event.  In an addendum of July 2006, the 
examiner opined that it could not be determined with 
certainty that the Veteran's myofascial pain disorder stemmed 
form the mandibular fracture as there was no reported 
treatment for the same dating back to the time of service.  
She noted that given the reported history by the Veteran it 
could be possible, but with the absence of treatment history 
it could not be certain that the symptoms were related to the 
fracture.  

At the Travel Board hearing of July 2008, the Veteran 
testified that in the mornings when he gets up he has pain in 
his jaw for several hours; it is continuous during the 
morning and then subsides.  He testified that he has not been 
prescribed any type of medication for his jaw but was 
recommended to get some type of guard.  He testified he had 
not gotten a guard.  He further testified he has no problems 
in opening and closing his jaw except for the pain he 
experiences when doing so.  

Residuals of a left mandibular fracture are currently 
evaluated as 0 percent disabling pursuant to 38 C.F.R. § 
4.150, diagnostic code 9904.  Under this code, malunion of 
the mandible warrants a noncompensable evaluation with slight 
displacement, a10 percent rating for moderate displacement, 
and a 20 percent rating is warranted for severe displacement.  
A note under this code specifically provides that the rating 
is dependent on the degree of motion and relative loss of 
masticatory function.

Diagnostic code 9903 provides a 10 percent evaluation for 
moderate nonunion of the mandible, and a 30 percent 
evaluation for severe nonunion.

Loss of temporomandibular articulation is evaluated under 
diagnostic code 9905, which provides a 10 percent evaluation 
for inter-incisal range of 31 to 40 millimeters.  A 20 
percent evaluation requires inter-incisal range limited to 
21- 30 millimeters.  A 30 percent evaluation requires inter-
incisal range limited to 11 to 20 millimeters.  A 40 percent 
evaluation requires inter-incisal range limited to 0 to 10 
millimeters.  

Having reviewed the evidence pertaining to the Veteran's 
disability, the Board has concluded that a compensable 
evaluation is not warranted.  In order to warrant a 
compensable evaluation, the evidence must show, at a minimum, 
that there is moderate displacement of the mandible.  
However, at the VA examination the examiner noted that there 
was only slight displacement.  Further, the Board notes that 
there is no loss of the mandible and no loss of the maxilla 
or hard palate.  Indeed, the VA examination report noted that 
there was no bone loss.  Moreover, there is no functional 
impairment due to loss of motion and masticatory function 
loss.  In this regard, the Board notes that while the Veteran 
has reported pain, he denied that the pain interfered with 
his ability to move his jaw.  Moreover, the evidence shows 
that the pain subsides as the day goes by.  Inter-incisal 
range of motion was noted to be normal.  The evidence shows 
there is no nonunion.  In summary, the evidence demonstrates 
an absence of loss of motion or masticatory function that 
would support a higher evaluation.

The Board notes that, as noted above, the Veteran at the 
hearing, testified he experiences pain when opening his jaw 
in the mornings.  However, he also testified that he has no 
range of motion loss.  Indeed, he stated that he could open 
his mouth, but experienced pain while doing so.  Therefore, 
there is no basis on which to grant a higher evaluation for 
loss of function due to pain.  See DeLuca, supra.  Moreover, 
he has not alleged that his disability has worsened.  Indeed, 
at the hearing he specifically testified that his disability 
had remained essentially the same since his jaw fracture in 
service.  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The record does not 
raise any question that any current residuals are not 
included in the schedular rating criteria.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, the Court recently held that a request for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
the disability on appeal decided herein.  No evidence of 
record otherwise suggests that the Veteran's service-
connected residuals of a mandible fracture on appeal render 
him unemployable, including testimony from the Veteran.  
Therefore, the Board finds that this appeal for a compensable 
rating does not include an issue of entitlement to TDIU.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim for a compensable evaluation for 
residuals of a fracture of the left mandible.  Accordingly, a 
higher evaluation is not established.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left mandible is denied.



REMAND

The Veteran is seeking service connection for back, neck and 
knee disabilities.  He alleges that he injured his back, neck 
and knee during a motor vehicle accident while in service.  

The Board notes that in September 2009 and December 2009, the 
Veteran submitted, directly to the Board, additional evidence 
in the form of private medical treatment records which 
directly relate to the issues at hand.  Moreover, the Veteran 
has not submit a waiver of initial consideration of the newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  Therefore, a supplemental statement of the case 
(SSOC) must be issued which takes into consideration the 
evidence submitted in September and December 2009.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).  

Moreover, the Board notes that in a VA examination report of 
August 2007 the examiner opined that any relationship between 
the diagnosed cervicodorsal strain and bilateral 
patellofemoral syndrome, and a 40 year old injury, incurred 
during a motor vehicle accident, is purely speculative.  The 
examiner provided no reasoning for his opinion.  Moreover, he 
did not state whether he had considered the claim file to 
include service treatment records, private treatment records, 
outpatient treatment records and lay statements.  

The Court has held that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993).  In this case, the August 2007 opinion is inadequate 
for rating purposes.  

Moreover, the Board finds that the examination was inadequate 
in that, while it is clear the examiner considered the 
Veteran's reported history, there is no indication if he 
considered the claim file and associated service treatment 
records, private treatment records, outpatient treatment 
records and lay statements.  Further, the Board notes that 
additional private medical treatment records have been 
associated with the file since the August 2007 VA 
examination.  It is entirely possible that something within 
those records could assist an examiner in rendering a nexus 
opinion.  

Finally, the Board notes that in private treatment records of 
October 2009 the Veteran's private physician stated that the 
appellant currently had end stage degenerative joint disease 
of the bilateral knees, spinal stenosis, foraminal stenosis, 
cervical spondylosis and degenerative disc disease of the 
cervical and lumbar spines.  He opined that these end stage 
conditions are the result of degeneration of the cervical 
spine, lumbar spine and knees that is the sequellae of a 
motor vehicle accident many years ago while serving in the 
Army.  However, the physician did not provide a basis or 
rationale for this opinion.  Since he provided no rationale, 
it is a bare conclusion, which has limited probative value.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Furthermore, a bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998); 
Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, the Board 
finds that this opinion is inadequate.  On remand, a new 
examination and opinion which considers all of the newly 
submitted evidence must be obtained.   

Finally, the Board notes that the October 2009 records note 
that the Veteran qualifies for supplemental security income 
(SSI) disability benefits.  It is unclear from the record 
whether the Veteran has applied for Social Security Agency 
(SSA) benefits and if the same have been awarded.  Upon 
remand, the RO should confirm whether the Veteran has applied 
and/or been awarded SSI disability benefits.  If so, the RO 
should request and associate with the claim file all SSA 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and request that he inform the 
RO/AMC whether he has applied for or 
has been awarded SSA disability 
benefits.  If the appellant states that 
he has applied or been awarded SSA 
benefits, the RO/AMC should contact the 
SSA and request all pertinent 
documentation pertaining to any claim 
for disability benefits by the Veteran 
including any medical records that 
Social Security has regarding the 
Veteran.  These records should be 
associated with the claims file.  Any 
negative search must be documented in 
the claims folder.

2.  After the above development has 
been completed, the Veteran should be 
afforded a VA examination by a 
specialist to address the etiology of 
diagnosed back, neck and knee 
disabilities.  The claim folder should 
be made available to the examiner for 
review in conjunction with the 
examination.

Based upon a review of the claim 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any diagnosed neck, 
back and knee disabilities, to include 
cervicodorsal strain and bilateral 
patellofemoral syndrome are 
attributable to service, to include as 
due to a motor vehicle accident.  The 
examiner should specifically consider 
the October 2009 opinion.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  
If the examiner is unable to render an 
opinion without resorting to 
speculation, the examiner should 
provide a complete explanation of the 
factors that limit the ability to 
render a non-speculative opinion.

3.  Thereafter and to the extent 
possible, review the record and 
adjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


